     Case 20-11093       Doc 28     Filed 05/04/21 Entered 05/04/21 13:20:19            Desc Main
                                      Document     Page 1 of 5



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 In Re:                                        )       Case No:            20-11093
      Ignacio Tejeda                           )
      Cathy Ann Burnett                        )       Chapter:            Chapter 13
                                               )
                            Debtors            )       Judge:               Deborah L. Thorne

                                        NOTICE OF MOTION

TO: See attached list

   PLEASE TAKE NOTICE that on May 26, 2021 at 1:30 p.m., I will appear before the Honorable
Deborah L. Thorne, or any judge sitting in that judge’s place, and present the motion of MOTION TO
MODIFY CONFIRMED PLAN, a copy of which is attached

    This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion, you
must do the following:

   To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

    To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-7666. Then
enter the meeting ID and password.

   Meeting ID and password. The meeting ID for this hearing is 160 9362 1728. The meeting ID
and password can also be found on the judge’s page on the court’s website.

    If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                              By:     /s/ Dale Riley
                                                     ____________________________________
                                                        Dale Riley
                                                        Geraci Law L.L.C.
                                                        55 E. Monroe Street #3400
                                                        Chicago, Illinois 60603
                                                        312.332.1800
                                                        ndil@geracilaw.com

                                   CERTIFICATE OF SERVICE

   I, Dale Riley, certify that I served a copy of this notice and the attached motion on each entity
shown on the attached list at the address shown and by the method indicated on the list on May 4, 2021
before 5:30 p.m.
     Case 20-11093      Doc 28     Filed 05/04/21 Entered 05/04/21 13:20:19         Desc Main
                                     Document     Page 2 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:                                       )       Case No:           20-11093
      Ignacio Tejeda                          )
      Cathy Ann Burnett                       )       Chapter:           Chapter 13
                                              )
                           Debtors            )       Judge:              Deborah L. Thorne

                                   LIST OF PARTIES SERVED

Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL 60604

Office of the U.S. Trustee, 219 S. Dearborn, Suite 873, Chicago, Illinois 60604

Ignacio Manuel TejedaCathy Ann Burnett, 18506 Argyle Ave, Homewood, IL 60430

ALL OTHER CREDITORS ON THE ATTACHED SERVICE LIST
           Case 20-11093          Doc 28      Filed 05/04/21 Entered 05/04/21 13:20:19            Desc Main
                                                Document     Page 3 of 5
Ignacio Manuel Tejeda                      Kohls/Capone                        Village of Matteson
Cathy Ann Burnett                          Attn: Bankruptcy Dept.              Bankruptcy Department
18506 Argyle Ave                           N56 Ridgewood Dr                    4900 Village Commons
Homewood, IL 60430                         Menomonee Fal WI 53051              Matteson IL 60443

Bank of America                            Macys/DSNB                          Municipal Collection Serv. Inc
Bankruptcy Department                      Attn: Bankruptcy Dept.              Bankruptcy Dept.
PO Box 15168                               Po Box 8218                         PO Box 327
Wilmington DE 19850                        Mason OH 45040                      Palos Heights IL 60463

Barclays Bank Delaware                     Progressive Insurance               Municipal Collection Serv. Inc
Bankruptcy Department                      Bankruptcy Dept                     Bankruptcy Dept.
125 S. West St.                            6300 Wilson Mills Rd                PO Box 327
Wilmington DE 19801                        Mayfield Village OH 44143           Palos Heights IL 60463

Chase Bank                                 Caine & Weiner                      Wells Fargo Home Mortgage
Bankruptcy Department                      Bankruptcy Dept.                    Bankruptcy Dept
PO Box 15298                               PO Box 5010                         8480 Stagecoach Cir
Wilmington DE 19850                        Woodland Hills CA 91365             Frederick MD 21701

Citibank                                   Suntrust BANK                       WF CRD SVC
C/O Cavalry Portfolio SERV                 Attn: Bankruptcy Dept.              Attn: Bankruptcy Dept.
Po Box 27288                               55 Park Pl Ne Ste 1055              Po Box 14517
Tempe AZ 85285                             Atlanta GA 30303                    Des Moines IA 50306

Citibank                                   Syncb/Amazon
Bankruptcy Dept.                           Attn: Bankruptcy Dept.
701 E. 60th St., North                     Po Box 965015
Sioux Falls SD 57117                       Orlando FL 32896

City of Chicago                            Syncb/CARE CREDIT
Attn: City Clerk of Chicago                Attn: Bankruptcy Dept.
121 N. LaSalle St                          950 Forrer Blvd
Room 107                                   Kettering OH 45420
Chicago IL 60602
                                           TD BANK USA/Targetcred
Arnold Scott Harris PC                     Attn: Bankruptcy Dept.
Bankruptcy Dept.                           Po Box 673
111 W Jackson Blvd Ste 600                 Minneapolis MN 55440
Chicago IL 60604
                                           Clerk, Sixth Mun Div
Comenitybank/Eddiebaur                     20M6001936
Attn: Bankruptcy Dept.                     16501 S. Kedzie
Po Box 182789                              Markham IL 60426
Columbus OH 43218
                                           U.S. Small Business Administation
Comenitybk/WILLIAMS VS                     Bankruptcy Department
Attn: Bankruptcy Dept.                     2 North 20th Street
Po Box 182120                              Birmingham AL 35203
Columbus OH 43218
                                           US BANK
FORD Motor Credit COMP                     Attn: Bankruptcy Dept.
Attn: Bankruptcy Dept.                     4325 17Th Ave S
Po Box Box 542000                          Fargo ND 58125
Omaha NE 68154

Illinois Housing Development Authority
111 E. Wacker Dr. Ste. 1000
Chicago IL 60601
    Case 20-11093       Doc 28    Filed 05/04/21 Entered 05/04/21 13:20:19       Desc Main
                                    Document     Page 4 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                     )      Case No:      20-11093
          Ignacio Tejeda                    )
          Cathy Ann Burnett                 )      Chapter:      Chapter 13
                   Debtors                  )
                                            )      Judge:         Deborah L. Thorne

                         MOTION TO MODIFY CONFIRMED PLAN

NOW COME the Debtors, Mr. & Mrs. Ignacio Tejeda (the “Debtors”), by and through their

attorneys, Geraci Law L.L.C., to present their MOTION TO MODIFY CONFIRMED PLAN,

and state as follows:

   1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this

          is a “core proceeding” under 28 U.S.C. 157(b)(2).

   2.     The Debtors filed their Petition for Relief and plan under Chapter 13 of the U.S.

          Bankruptcy Act on 05/18/2020.

   3.     The Debtors’ plan was confirmed by the Court on 08/12/2020.

   4.     During the plan, Mr. Tejeda’s self-employment income decreased due to the

          COVID-19 pandemic. Mr. Tejeda estimates he only makes $175 from his self-

          employment per month.

   5.     The Debtors are on a fixed income and due to this decrease in Mr. Tejeda’s income,

          the Debtors wish to lower their plan payment to $125 a month for the next 12

          months. Please see Exhibit A for an updated budget.

   6.     For the reasons stated above, it is necessary for the successful completion of the

          Debtors’ plan to lower the Debtors’ plan payments to $125 a month for the next 12

          months.
    Case 20-11093    Doc 28    Filed 05/04/21 Entered 05/04/21 13:20:19     Desc Main
                                 Document     Page 5 of 5


   7.   The Debtors’ plan will need to be extended to 66 months pursuant to 11 U.S. Code §

        1329 (d).



   WHEREFORE THE DEBTORS, Mr. & Mrs. Ignacio Tejeda, respectfully request this

   Honorable Court enter an order:

   1.   Lowering the Debtor’s plan payments to $125 a month for the next 12 months.

   2.   Extending the Debtor’s plan term to 66 months pursuant to 11 U.S. Code § 1329 (d).

   3.   Any other relief the court deems proper.



                                         By:____/s/ Dale Riley__
                                            Dale Riley




Attorneys for the Debtors
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
